Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 5/31/19  has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/31/19 is partially withdrawn.  The invention restriction between the method claims and device claims is being maintained.  However, the species restriction between species (a) and (b)-(g) is withdrawn.
Claim 14 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Remarks
The examiner’s amendment below addresses a 35 USC 112(b) issue.  Should the Applicant require a different amendment to the claim(s) above, the Examiner is amenable to amendments filed under 37 CFR 1.312.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 21, line 18, replace “(iii) etching the isolation insulating layer…” with --(iii) etching the insulating layer…--.

	REASONS FOR ALLOWANCE
Claims 1-15 and 21-25 are allowed.
	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited process:
	In claim 1, “(i) forming a cover layer on the side face and a top face of the fin structure, the cover layer being in contact with the second  insulating layer; (ii) etching the second insulating layer to expose a part of the side face of the fin structure corresponding to one of the plurality of etched portions; (iii) etching the exposed portion of the side face, while a part of the side face and the top of the fin structure is covered by the cover layer, to form the one of the plurality of etched portions; and (iv) after (iii), further etching the second insulating layer, and removing the cover layer”;
	In claim 21, “(i) forming an insulating layer over the isolation insulating layer; (ii) forming a cover layer on the side face and a top face of the fin structure and on the insulating layer, ;  (iii) etching the insulating layer to expose a part of the side face of the fin structure corresponding to one of the plurality of etched portions; (iv) etching the exposed portion of the side face, while a part of the side face and the top of the fin structure is covered by the cover layer, to form the one of the plurality of etched portions; and  (v) after (iv), further etching the insulating layer, and removing the cover layer”; and
	In claim 24, “forming a second sacrificial gate structure over the sculpted fin structure;… oxidizing the sculpted fin structure so that a plurality of nanowires are formed in the plurality of non-etched portions, respectively, and the plurality of etched portions are oxidized to form oxide; and releasing the plurality of nanowires by removing the oxide”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
10 February 2022